Opinion issued March 27, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00978-CV
____________

DR. MELISSA BONDY, Ph.D., Appellant

V.

NAGHI NAMAKFOROOSH D/B/A, MARKET STUDY INTERNATIONAL,
Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 883115




MEMORANDUM OPINION
          Appellant, Dr. Melissa Bondy, Ph.D., has filed a motion to dismiss her appeal. 
More than 10 days have elapsed, and no objection has been filed.  No opinion has
issued.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(1).
          We overrule all other pending motions in this appeal as moot.  We direct the
clerk to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.